Citation Nr: 9916250	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include migraine headaches and chronic headaches.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1974 to February 
1982.  The record also indicates Marines Corps Reserve duty.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus between the veteran's PTSD and his reported in-
service stressors.

2.  Competent medical evidence has not been presented to show 
that the veteran's headaches, including migraine headaches 
and chronic headaches, are related to service or events 
therein.

3.  Competent medical evidence has not been presented to show 
that the veteran's claimed memory loss exists or, if present, 
is related to service or events therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
headaches, to include migraine headaches and chronic 
headaches, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for memory 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

With respect to claims for service connection, the United 
States Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim are:  1) evidence of a current disability 
as provided by a medical diagnosis; 2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).  Specifically, 
as to PTSD claims, the Court has discussed well grounded 
claims within the context of medical evidence of a current 
disability; lay evidence of an in-service stressor (presumed 
to be credible for the purpose of establishing a well 
grounded claim), which is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between the veteran's service and his current PTSD.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  With respect to PTSD claims, however, the Board 
is not bound to accept diagnoses and opinions by physicians 
who base a diagnosis of PTSD solely upon the veteran's 
unsupported statements.  See Black v. Brown, 5 Vet. App. 177 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor 
is the Board bound to accept the veteran's uncorroborated 
accounts of in-service stressors or the opinions or diagnoses 
by physicians who rely on the veteran's account of his 
stressful military service.  Id.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service records (including service medical 
records), private medical records (dated from April to 
October 1996), VA treatment records (dated from December 1996 
to December 1997), the veteran's Social Security 
Administration (SSA) records, a lay statement from the 
veteran's employer, and correspondence from the Headquarters 
United States Marine Corps, Personnel Management Support 
Branch (MMSB) (dated in December 1997).

With respect to the veteran's PTSD claim, his service records 
do not reflect combat.  They also do not reflect or reference 
any of the veteran's reported in-service stressors.  The 
veteran's service medical records are negative for any 
complaints or treatment pertaining to his mental health, with 
the exception of the veteran's alcohol dependence.

The veteran's private medical records (dated from April to 
October 1996) reflect the veteran's reports of having been 
abused when he was a teenager.  The records also reflect the 
veteran's history of polysubstance abuse, noting that the 
veteran had been in recovery for two years and five months.  
The veteran's service history was not referenced.  The 
veteran reported feeling edgy, with decreased patience and 
interests and periods of sadness.  The recorded diagnoses 
were major depressive episode and PTSD.  The veteran was 
prescribed imipramine.  Follow-up found the veteran's mood 
improved.

The veteran's VA treatment records reflect a long history of 
polysubstance abuse by the veteran and document his admission 
for treatment for depression.  Inpatient records (dated in 
July 1997) are negative for any diagnosis or discussion of 
PTSD, including the veteran's claimed in-service stressors.

The veteran's SSA records indicate that the veteran's 
disability claim was initially denied in December 1997.  At 
that time, the clinical evidence of record noted PTSD by 
history.  Pursuant to two evaluations (conducted between 
April and July 1998), however, SSA, in a July 1998 decision, 
subsequently determined that the veteran was disabled due, 
apparently, to reactive airway disease and to depression.  

The June 1998 evaluation reflects the veteran's statement 
that he has PTSD.  It also references the veteran's service 
history, noting that the veteran received an honorable 
discharge "barely," because of his alcohol problems and 
drug use.  None of the veteran's reported in-service 
stressors was mentioned or discussed.  Upon examination, the 
psychologist noted that the veteran's current presentation 
was very consistent with the diagnosis of major depressive 
disorder.  The psychologist also found some symptoms of PTSD, 
but he did not believe that these symptoms met the criteria 
for a diagnosis of PTSD.  PTSD was not listed in the recorded 
diagnoses.  

The other evaluation (based on two clinical interviews 
conducted in April and in July 1998) did reference the 
veteran's reported in-service stressors (witnessing a Marine 
commit suicide on a pistol range, having to check body bags 
containing dead Marines for smuggled drugs, and witnessing a 
recruit drown), as well as his use of drugs and alcohol.  The 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
results showed an invalid profile.  The psychologist noted 
that that the veteran responded to the MMPI in an exaggerated 
manner, endorsing a wide variety of inconsistent symptoms and 
attitudes.  The psychologist believed that these results 
might have stemmed from a number of factors, including random 
responding, falsely claiming psychological problems, low 
reading level, or a plea for help or a confused state.  No 
diagnosis could be given.  Keane and Schlenger PTSD scales 
indicated a high PTSD configuration, including acute anxiety, 
depressed suicidal ideation, mental confusion, persecutory 
ideas, antisocial attitudes, somatic complaints, and possible 
threatened assault.  The Axis I diagnoses were depression and 
PTSD (possible).  The psychologist further stated that the 
veteran might be suffering from PTSD, as the Keane and 
Schlenger scales certainly reflected that disorder at the 
present time.  However, the psychologist found the veteran's 
depressed suicidal ideation and prominent history of drug 
usage more prominent.  He believed that the veteran should be 
referred for drug treatment and possibly PTSD.  With respect 
to the veteran's reported in-service stressor of having to 
check body bags containing dead Marines, the psychologist 
believed that the veteran had some reaction to this traumatic 
event, as he had turned to alcohol and drugs.  The 
psychologist believed that PTSD existed in some form in the 
veteran.

The December 1997 response from MMSB indicated that they 
could not verify through unit diaries the suicide reported by 
the veteran or the dead Marines in body bags inspected by the 
veteran.  MMSB also indicated that they could provide no 
further research, without knowing the approximate dates or 
the specific unit to which the individuals were assigned, 
down to the company or squadron unit.

With respect to the veteran's migraine headaches and memory 
loss, the veteran's service medical records document various 
complaints of and treatment for headaches.  However, they are 
negative for any reference to memory loss.  Specifically, as 
to the veteran's headaches, these records document treatment 
for headaches associated with viral infections, the possible 
intake of amphetamines, and the use of Antabuse, which was 
prescribed for the veteran's alcohol dependence.  An August 
1978 entry reflects the veteran's complaints of severe 
headaches since January 1978, when he was involved in a car 
accident.  The veteran was prescribed Tylenol and told to 
return if the headaches continued.  No follow up is 
indicated.  The veteran's separation examination (conducted 
in December 1981) is negative for any reported or observed 
pertinent abnormalities and contains no reference to either 
headaches or memory loss.  The veteran's reserve reenlistment 
examination (conducted in April 1985) is also silent as to 
these disorders.

The veteran's VA treatment records (dated from December 1996 
to December 1997) document treatment for both migraine 
headaches and chronic headaches, different in nature than the 
veteran's migraines.  They are silent as to any complaints of 
or treatment for memory loss.  These records also reflect the 
veteran's reported service medical history of having 
sustained a closed head injury in 1977, in a motor vehicle 
accident, in which the veteran hit his head on the 
windshield.  It was noted that there had been no loss of 
consciousness, no concussion, and no fracture.  A neurology 
consult was called in July 1997, as the veteran's medication 
regimen for headaches prophylaxis and treatment did not seem 
to be effective.  A CT scan of the veteran's head was done, 
in order to rule out any organic cause of the headaches, as 
the veteran had a history of a closed head injury.  The 
results of the CT scan were normal, except for an incidental 
osteoma of the sinus.  No opinion was given as to the 
etiology or causation of either the veteran's migraine 
headaches or his chronic headaches, different in nature from 
the migraines.

The veteran's SSA records reference the veteran's reported 
history of migraine headaches but are silent as to any memory 
loss.  A May 1997 emergency room report noted the veteran's 
medical history of migraines and listed the medication taken 
by the veteran for his headaches.  There was no reference to 
his service medical history, including a motor vehicle 
accident in either 1977 or 1978.  No opinion was given as to 
the etiology or causation of the veteran's migraine 
headaches.

A lay statement from the veteran's employer (dated in March 
1997) indicates that the veteran lost about two to three days 
per week because of severe migraine headaches.  It was the 
employer's opinion that the veteran was extremely impaired by 
this condition.


III. Analysis

Initially, as to the veteran's PTSD claim, while the clinical 
evidence of record does reflect a diagnosis of PTSD, the 
Board finds no competent medical evidence of record linking 
this diagnosis to the veteran's reported in-service 
stressors.  Such nexus is a necessary element in a well-
grounded claim of service connection for PTSD.  See Cohen v. 
Brown, supra.

Here, with respect to the veteran's private medical records, 
the Board notes that the diagnosis of PTSD contained therein 
arises within the context of the veteran's reported abuse as 
a teenager.  There is no reference of any kind to the 
veteran's service.  With respect to the diagnosis of PTSD 
contained within the veteran's SSA records, while the 
psychologist believed that the incident with the body bags 
(one of the veteran's reported in-service stressors) 
indicated some kind of reaction to a traumatic event, as the 
veteran turned to drugs and alcohol, the Board notes that the 
psychologist did not explicitly state that the veteran's PTSD 
was related to that event.  Further, the psychologist noted 
that the veteran's MMPI score showed an invalid profile and 
that the veteran responded to the MMPI in an exaggerated 
manner.  As such, the psychologist could give no diagnosis.  
In another respect, though, the psychologist found that the 
veteran's Keane and Schlenger PTSD scales indicated PTSD 
configuration.  The psychologist's pertinent diagnoses were 
depression and PTSD, possible.  Further, the psychologist at 
one point in his recommendations distinctly stated that the 
veteran "may" be suffering from PTSD but that the veteran's 
depressed suicidal ideation and history of drug usage was 
more prominent.  However, later in that same recommendation, 
the psychologist stated that he was sure that PTSD existed, 
given the data.  Given this equivocal discussion contained in 
the April to June 1998 PTSD evaluation results as to the true 
nature of the veteran's disorder, the Board does not find the 
veteran's SSA records (including the PTSD evaluations 
contained therein) to be competent medical evidence of a 
nexus between one of the veteran's reported in-service 
stressors and his PTSD.

Accordingly then, in light of the above, the Board concludes 
that the veteran's claim of entitlement to service connection 
for PTSD must be denied.  Absent competent medical evidence 
of a causal relationship between the veteran's service and 
events therein and his PTSD, the veteran has not submitted a 
well-grounded claim.  Id.  Application of the rule regarding 
benefit of reasonable doubt is not required, as the veteran 
has not met his burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991).

With respect to the veteran's claims of entitlement to 
service connection for headaches (both migraine and chronic) 
and for memory loss, the Board finds no clinical evidence 
relating these claimed disorders to service.  Additionally, 
as to memory loss, the Board finds no clinical evidence of a 
current disability.  As such, the Board concludes that 
service connection must be denied.

Here, as to the veteran's headaches, none of the clinical 
evidence of record provides a nexus, or link, between the 
veteran's current migraines (or chronic headaches) and those 
headaches documented in service.  Indeed, while the VA 
treatment records do reference the veteran's reported service 
medical history of having been in a car accident, a July 1997 
CT scan of the veteran's head was normal and ruled out any 
organic cause of the headaches.  Also, the veteran's SSA 
records merely reflect his reported history of migraine 
headaches and in no way reference his service.  In effect, 
then, the only evidence of record as to any relationship 
between the veteran's current headaches (whether migraine or 
chronic, different in nature from his migraines) is the 
veteran's own assertions.  In this respect, there is no 
indication in the record that the veteran possesses the 
medical expertise necessary to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to causation and subsequent diagnoses are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.  As such, the lay 
statement from the veteran's employer is also inadequate to 
establish a well-grounded claim.  Here, while the veteran's 
employer is quite competent to address the veteran's absences 
from work and the effect those absences have on the veteran's 
ability to perform his job, nothing in the record indicates 
that the employer is competent to diagnose the cause itself 
of the veteran's absences.  See Espiritu v. Derwinski, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current headaches (whether 
migraine or chronic) and events in service, the veteran has 
not presented a well-grounded claim of entitlement to service 
connection for headaches, to include migraine headaches and 
chronic headaches.  See Caluza v. Brown, supra.  Application 
of the rule regarding benefit of reasonable doubt is not 
required, as the veteran has not met his burden of submitting 
a well-grounded claim.  38 U.S.C.A. § 5107(b).

As for the veteran's memory loss, the Board finds that there 
is no clinical evidence of record whatsoever as to the 
current existence of this disorder.  Indeed, none of the 
clinical evidence of record even documents any subjective 
complaints by the veteran as to memory loss, nor is there any 
diagnosis of memory loss.  Further, none of the clinical 
evidence of record offers any opinion as to any relationship 
between the veteran's claimed memory loss and events in 
service.  In effect, the only evidence of record as to the 
existence of the veteran's memory loss is the veteran's own 
assertions as to that matter.  To reiterate, lay assertions 
as to causation and subsequent diagnoses are inadequate.  See 
Espiritu v. Derwinski, supra.  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

Accordingly, absent competent medical evidence of both a 
current disability and its nexus, or link, to the veteran's 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection for memory loss.  See 
Caluza v. Brown, supra.  As such, the veteran's claim is 
denied.  Application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b).

Additionally, the Board stresses that this same disposition 
would result whether the veteran's claim was for direct or 
secondary service connection.  Given the current evidence of 
record, there is simply no clinical evidence that the veteran 
experiences memory loss or that it is related to either his 
headaches (whether migraine or chronic) or any claimed mental 
disorder, including PTSD.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the January 1998 
rating decision and in the February 1998 statement of the 
case, as he was informed of the elements of a well grounded 
claim and told that there was no evidence of record to 
corroborate the veteran's claimed history of stressful 
events.  Additionally, the veteran was informed that a more 
detailed description of service events was necessary for any 
further research to be accomplished.  Notwithstanding this 
notice as to the need for additional details in connection 
with the veteran's PTSD claim, the veteran has not provided 
any indication of the existence of additional evidence that 
would make his claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Absent a well-grounded claim, the VA has no duty 
to assist the veteran in development of his claim.  
38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for headaches, to include 
migraine headaches and chronic headaches, is denied.

Entitlement to service connection for memory loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

